Citation Nr: 0317809	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  02-13 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUES

Entitlement to service connection for residuals of shrapnel 
wounds to the legs and head.




ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel







INTRODUCTION

The appellant is a veteran who had recognized active service 
from February 1943 to July 1945.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
April 2000 rating decision by the Department of Veterans 
Affairs (VA), Regional Office (RO) in Manila, the Republic of 
the Philippines.  The April 2000 rating decision addressed 
six further issues.  The veteran's notice of disagreement 
received in September 2000 specifically listed only the issue 
addressed herein.  


FINDING OF FACT

It is not shown that the veteran now has any residuals of 
head and/or leg shrapnel wound injuries in service.  


CONCLUSION OF LAW

Service connection for residuals of shrapnel wounds to the 
legs and head is not warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veteran's Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have now been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  See VAOPGCPREC 11-2000.

VA has fully complied with the mandates of the VCAA.  While 
the claim was initially denied as not well grounded, the RO 
subsequently, in June 2002, considered the issues on the 
merits.  The appellant was provided a copy of the decision 
denying his claim for service connection.  By the December 
2000 letter regarding the VCAA and a June 2002 Supplemental 
Statement of the Case, he was advised of the controlling law 
and regulations.  These communications informed him what 
evidence was of record and advised him what evidence was 
needed to establish entitlement to the benefit sought.  
Furthermore, the letter advised him of the changes in duty to 
assist resulting from the VCAA, and specifically advised him 
of his and VA's responsibilities in development of evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record includes a private medical evaluation from June 
1999, along with private medical consultation notes from 
April 1998 to December 2001, statements submitted by fellow 
veterans, and a statement from the veteran.  There is no 
indication that any available pertinent records remain 
outstanding.  As the veteran's service processing out 
affidavit lists no shrapnel injuries and he has presented no 
competent (medical) evidence that he has current disability 
as a residual of such injuries, an examination is not 
indicated.  The veteran did not request a hearing.  All 
notice and duty to assist requirements are met.

Factual Background

An Affidavit for Philippine Army Personnel dated April 29, 
1946, reports "none" in the section for listing any wounds 
or illnesses incurred during active duty service.  There are 
no service medical records on file.  

The veteran listed three physicians who allegedly treated him 
for residuals of head and leg shrapnel wounds.  When the RO 
attempted to assist him in obtaining records from these 
physicians and sought further information about their 
whereabouts, he advised that they were deceased, and that 
their records were not available.  

Private medical reports submitted by the veteran contain no 
mention of head or leg injuries or residuals of such 
injuries.  

Lay statements from three fellow veterans show they have 
personal knowledge of the veteran sustaining shrapnel wounds 
in his legs and head in 1945.  They report he was taken to a 
U.S. Army Field hospital for treatment of the injuries.  

Analysis

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In the April 1946 Affidavit for Philippine Army Personnel, 
the veteran reported that he incurred no wounds or illnesses 
prior to his return to military control.  There are no 
service medical records on file and no records of treatment 
for shrapnel wounds in an Army field hospital.  Private 
medical records from April 1998 to December 2001 contain no 
mention of treatment for, or complaints of, residuals of 
shrapnel wounds to the head or legs.  

Lay statements from the veteran's fellow soldiers support his 
assertions with regard to leg and head shrapnel injuries.  
While the veteran and his comrades in arms are competent to 
testify that the veteran suffered shrapnel injuries, as 
laypeople, they are not competent to diagnose current 
disability or to attribute any current disabilities to 
service, or to injuries therein.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In cases such as this, where competent 
medical evidence of current disability and causation is 
essential, lay statements alone are not sufficient to 
establish a claim for service connection.  See Espiritu, 
supra.   

In short, there is no contemporaneous evidence showing wounds 
to the veteran's legs and head from shrapnel during service, 
no competent medical evidence showing treatment for wounds to 
the legs and head from shrapnel, and no competent medical 
evidence of any current disability that could be linked to 
shrapnel injuries in service.  

The preponderance of the evidence is against the veteran's 
claim.  Accordingly, it must be denied.  
ORDER

Service connection for residuals of shrapnel wounds to the 
legs and head is denied.  



	                     
______________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



